Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00214-CV

                        IN THE INTEREST OF G.F., JR. and A.F., Children

                      From the County Court at Law No. 1, Webb County, Texas
                                Trial Court No. 2016CVG000043C1
                             Honorable Belinda Mendez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 1, 2021

DISMISSED

           On May 25, 2021, appellant filed a notice of appeal in the trial court, and a copy was filed

with us the next day. Appellant states in her notice that she requests a trial de novo on the merits

of this case, which concerns child support arrears. After receiving this filing, a deputy clerk of our

court contacted the office of appellant’s counsel, and a paralegal in the office indicated that the

notice of appeal was not intended as an appeal to our court. The deputy clerk requested that

appellant file a motion to dismiss the appeal. On August 10, 2021, appellant filed a “Notice of

Nonsuit and Voluntary Dismissal,” requesting that we “enter a Nonsuit on all claims against

Appellee.” We construe appellant’s filing as a motion to dismiss this appeal. Appellee has not

responded. See TEX. R. APP. P. 10.3(a). Therefore, we dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                     PER CURIAM